EXHIBIT 10.2

EXECUTION VERSION

 

SECOND AMENDMENT
TO RESTRUCTURING SUPPORT AGREEMENT

 

Second Amendment to Restructuring Support Agreement (this “Amendment”), dated as
of March 28, 2016, to that certain Restructuring Support Agreement made and
entered into as of January 10, 2016, as amended by the First Amendment to
Restructuring Support Agreement, dated as of February 25, 2016 (the
“Restructuring Support Agreement”), by and among (i) the parties signatory
thereto which are lenders under the First Lien Credit Agreement (each such party
a “Consenting Lender”, and collectively, the “Consenting Lenders”), (ii) Arch
Coal, Inc., a Delaware corporation (“Arch Coal”), and (iii) each of the
subsidiaries of Arch Coal signatory thereto (collectively with Arch Coal, the
“Company”).  Capitalized terms used in this Amendment and not otherwise defined
shall have the meanings set forth in the Restructuring Support Agreement.

 

RECITALS

 

WHEREAS, Arch Coal, the other guarantors party thereto, the lenders party
thereto (including the Consenting Lenders) and Wilmington Trust, National
Association, as successor term loan administrative agent and successor
collateral agent under the First Lien Credit Agreement (the “First Lien Agent”)
have entered into the First Lien Credit Agreement;

 

WHEREAS, pursuant to the Restructuring Support Agreement, the Parties thereto
agreed to support a Restructuring that is to be implemented through the Plan;

 

WHEREAS, the Company has requested a limited waiver of certain Consenting Lender
Termination Events under Section 5.02(g) of the Restructuring Support Agreement;

 

WHEREAS, the Company has requested an amendment to the Restructuring Support
Agreement; and

 

WHEREAS, the parties hereto have agreed to (i) provide a limited waiver of such
Consenting Lender Termination Events and (ii) amend the Restructuring Support
Agreement, in each case, on the terms and conditions set forth in this
Amendment.

 

AGREEMENT

 

NOW THEREFORE, for and in consideration of the foregoing recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.   Limited Waiver of Consenting Lender Termination Events. Effective
as of the Amendment Effective Date (as defined below), the Consenting Lenders
party hereto hereby waive the following:

 

(a)         Any Consenting Lender Termination Event set forth in
Section 5.02(g)(iii) of the Restructuring Support Agreement solely to the extent
arising out of the failure of the Company to obtain, prior to ninety (90) days
after the Petition Date, entry of the RSA Assumption Order by the Bankruptcy
Court; provided that it shall be a Consenting Lender

 

--------------------------------------------------------------------------------


 

Termination Event if the Company fails to obtain, prior to May 13, 2016 or such
later date as may be agreed to in writing by the Majority Consenting Lenders,
entry of the RSA Assumption Order, in form and substance reasonably satisfactory
to the Majority Consenting Lenders and otherwise in accordance with the
Restructuring Support Agreement;

 

(b)         Any Consenting Lender Termination Event set forth in
Section 5.02(g)(v) of the Restructuring Support Agreement solely to the extent
arising out of the failure of the Company to deliver to the First Lien Lender
Group, no later than sixty (60) days after the Petition Date, an updated
business plan; provided that it shall be a Consenting Lender Termination Event
if the Company fails to comply with or achieve the following deadlines: (i) no
later than 5:00 P.M. Eastern Time on April 1, 2016 or such later date as may be
agreed to in writing by the Majority Consenting Lenders, delivery to the First
Lien Lender Group of an updated business plan, (ii) on or before April 8, 2016
or such later date as may be agreed to in writing by the Majority Consenting
Lenders, obtaining confirmation from the First Lien Lender Group that the
updated business plan is reasonably acceptable to the Majority Consenting
Lenders, and (iii) no later than April 15, 2016 or such later date as may be
agreed to in writing by the Majority Consenting Lenders, making publicly
available the materials attached hereto as Exhibit A, which the Company
believes, in its reasonable judgment, cleanses the Consenting Lenders of any
material non-public information received in connection with
Section 1(b)(i) hereof, either pursuant to the filing of the Disclosure
Statement or a posting on the Securities and Exchange Commission’s website;
provided that, after delivery of an updated business plan, the Company may
replace the materials set forth in Exhibit A with corresponding materials from
such updated business plan; and

 

(c)          Any Consenting Lender Termination Event set forth in
Section 5.02(g)(vi) of the Restructuring Support Agreement solely to the extent
arising out of the failure of the Company to file, no later than ninety (90)
days after the Petition Date, the Plan and Disclosure Statement; provided that
it shall be a Consenting Lender Termination Event if the Company fails to comply
with or achieve the following deadlines: (i) no later than April 26, 2016 or
such later date as may be agreed to in writing by the Majority Consenting
Lenders, filing the Plan and Disclosure Statement, which Plan and Disclosure
Statement shall provide for the consummation of the Restructuring provided for
in the Term Sheet and each of which otherwise shall be in form and substance
reasonably satisfactory to the Majority Consenting Lenders, and (ii) no later
than June 10, 2016 or such later date as may be agreed to in writing by the
Majority Consenting Lenders, obtaining Bankruptcy Court approval of the
Disclosure Statement.

 

SECTION 2.   Amendment to Restructuring Support Agreement. Effective as of the
Amendment Effective Date, the Company and the Consenting Lenders party hereto
hereby amend footnote 5 appearing in Exhibit A to the Restructuring Support
Agreement by deleting the reference to “the date that is 90 days after the
Petition Date” appearing therein and replacing such reference with “April 22,
2016 or such other date as may be agreed to in writing by the Company and the
Majority Consenting Lenders”.

 

SECTION 3.   Compliance with Restructuring Support Agreement.  As of the
Amendment Effective Date, each of the parties hereto represents and warrants,
severally and not jointly, to each other party that (i) it is in compliance with
all of the terms and provisions set

 

2

--------------------------------------------------------------------------------


 

forth in the Restructuring Support Agreement (as amended by this Amendment) and
(ii) no material breach has occurred and is continuing under the Restructuring
Support Agreement.

 

SECTION 4.   Effect of Amendment on the Restructuring Support Agreement.  Except
as specifically amended or waived hereby, the terms and provisions of the
Restructuring Support Agreement are in all other respects ratified and confirmed
and remain in full force and effect without modification or limitation.  No
reference to this Amendment need be made in any notice, writing or other
communication relating to the Restructuring Support Agreement, and any such
reference to the Restructuring Support Agreement shall be deemed a reference
thereto as amended by this Amendment.  This Amendment shall be limited precisely
as written and, except as expressly provided herein, shall not be deemed or
construed (i) to be a consent granted pursuant to, or a waiver (except for the
specific waivers set forth above), modification or forbearance of, any term or
condition of the Restructuring Support Agreement, any of the instruments or
agreements referred to therein or a waiver of any breach under the Restructuring
Support Agreement, whether or not known to the First Lien Agent or any of the
Consenting Lenders, or (ii) to prejudice any right or remedy which the First
Lien Agent, any Consenting Lender or the Company may now have or have in the
future under or in connection with the Restructuring Support Agreement, or any
of the instruments or agreements referred to therein, as applicable.

 

SECTION 5.   Effectiveness of This Amendment.  This Amendment shall become
effective and binding on each Party on the date (such date, the “Amendment
Effective Date”) counsel to the parties hereto have received signature
pages hereto signed by the Company and the Consenting Lenders constituting
Majority Consenting Lenders.

 

SECTION 6.   Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

SECTION 7.   Counterparts; Electronic Execution.  This Amendment may be executed
and delivered in any number of counterparts, each of which, when executed and
delivered, shall be deemed an original, and all of which together shall
constitute the same agreement.  Delivery of an executed copy of this Amendment
shall be deemed to be a certification by each person executing this Amendment on
behalf of a party hereto that such person and party hereto has been duly
authorized and empowered to execute and deliver this Amendment and each other
party hereto may rely on such certification.  Delivery of any executed signature
page of this Amendment by telecopier, facsimile or electronic mail shall be as
effective as delivery of a manually executed signature page of this Amendment.

 

SECTION 8.   Reference to Restructuring Support Agreement.  All references to
the “Restructuring Support Agreement”, “hereunder”, “hereof” or words of like
import in the Restructuring Support Agreement shall mean and be a reference to
the Restructuring Support

 

3

--------------------------------------------------------------------------------


 

Agreement as modified hereby and as may in the future be amended, restated,
supplemented or modified from time to time.

 

SECTION 9.   Breach of Amendment.  This Amendment shall be part of the
Restructuring Support Agreement and a breach of any representation, warranty or
covenant herein shall constitute a breach under the Restructuring Support
Agreement, without the giving of notice or the passage of time.

 

[Remainder of page intentionally left blank
Signatures on next page].

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
executed and delivered this Second Amendment to Restructuring Support Agreement
as of the date hereof.

 

 

ARCH COAL INC., on behalf of itself and each of the Guarantors

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Senior Vice President — Law, General

 

 

Counsel and Secretary

 

[Signature Page to Second Amendment to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------